Exhibit 10.2

 

Execution Version

 

BARCLAYS
745 Seventh Avenue
New York, New York 10019

 

PERSONAL AND CONFIDENTIAL

 

August 9, 2014

 

Kinder Morgan, Inc.
1001 Louisiana Street
Houston, TX 77002

 

Attention:  Anthony Ashley

 

Kinder Morgan, Inc.
Commitment Letter

 

Ladies and Gentlemen:

 

You have advised Barclays Bank PLC (“Barclays” or the “Commitment Party,” “we”
or “us”), that Kinder Morgan, Inc. (the “Borrower” or “you”), intends to acquire
(the “Acquisition”), directly or indirectly through one or more of its
subsidiaries, (i) all of the equity interests of Kinder Morgan Management, LLC
(“KMR”) that are currently not owned, directly or indirectly, by the Borrower
and (ii) all of the limited partnership interests of Kinder Morgan Energy
Partners, L.P. (“KMP”) and El Paso Pipeline Partners, L.P. (“EPB”, and together
with KMR and KMP, the “Acquired Entities”) that are not currently owned,
directly or indirectly, by the Borrower, and to consummate certain transactions
described herein (as described in Exhibit A and as otherwise contemplated by
this Commitment Letter and the Fee Letter (each as defined below), the
“Transactions”), in each case on the terms and subject to the conditions set
forth in this Commitment Letter and Exhibits A (collectively, the “Commitment
Letter”). The Acquisition shall be consummated pursuant to (i) an Agreement and
Plan of Merger dated as of the date hereof, by and among the Borrower, EPB, El
Paso Pipeline GP Company, L.L.C. and E Merger Sub LLC (the “EPB Merger
Agreement”) pursuant to which EPB shall be the surviving entity and a
wholly-owned subsidiary of the Borrower, (ii) an Agreement and Plan of Merger
dated as of the date hereof, by and among the Borrower, KMR, KMP, Kinder Morgan
G.P., Inc. and P Merger Sub LLC (the “KMP Merger Agreement”) pursuant to which
KMP shall be the surviving entity and a wholly-owned subsidiary of the Borrower,
and (iii) an Agreement and Plan of Merger dated as of the date hereof, by and
among the Borrower, KMR, and R Merger Sub LLC (the “KMR Merger Agreement” and,
together with the EPB Merger Agreement and the KMP Merger Agreement, the “Merger
Agreements”) pursuant to which KMR shall be the surviving entity and a
wholly-owned subsidiary of the Borrower.

 

You have also advised us that the total cost of the Acquisition and related
fees, commissions and expenses (collectively, “Transactions Costs”) and the
refinancing of certain debt of the Borrower will be financed from the following
sources:

 

·                  the issuance of up to $5,000.0 million of debt securities by
the Borrower (the “Permanent Securities”) or, if all or portion of the Permanent
Securities are not issued on or prior to the Closing Date (as defined below),
borrowings of up to $5,000.0  million under a senior unsecured

 

--------------------------------------------------------------------------------


 

364-day term loan facility (the “Bridge Facility”) having the terms set forth in
Exhibit A (the “Term Sheet”); and

 

·                  the issuance of new equity interests by the Borrower, to be
exchanged as partial consideration for the equity interests and limited
partnership interests of the Acquired Entities pursuant to the Merger Agreements
(the “Equity Issuance”).

 

1.                                      Commitment, Titles and Roles

 

You hereby appoint Barclays to act, and Barclays hereby agrees to act, as sole
lead arranger and sole bookrunner for the Bridge Facility (in such capacities,
the “Arranger”).  You hereby appoint Barclays to act, and Barclays hereby agrees
to act, as sole and exclusive administrative agent (in such capacity, the
“Administrative Agent”) for the Bridge Facility.  The Arranger shall have the
right, in each case with your consent (such consent not to be unreasonably
withheld, conditioned or delayed), to award titles to other co-agents or
arrangers who are Lenders (as defined below) that provide (or whose affiliates
provide) commitments in respect of Bridge Facility; provided that no other
agent, co-agent or arranger other than the Arranger will have rights in respect
of the management of the syndication of the Bridge Facility.  You agree that no
other titles will be awarded and no compensation will be paid (other than as
expressly contemplated by this Commitment Letter and the Fee Letter) in
connection with the Bridge Facility unless you and we shall so agree. Each of
the Arranger and the Administrative Agent will have the rights and authority
customarily given to financial institutions in such roles. The Commitment Party
is pleased to advise you of its commitment to provide the full $5,000 million of
the Bridge Facility, on the terms and subject to the conditions set forth in
this Commitment Letter and the Fee Letter referred to below (it being understood
that any event occurring after the date hereof and prior to the Closing Date
that would result in a mandatory prepayment with respect to the Bridge Facility
after the funding thereof as set forth in the Term Sheet shall reduce Barclays’
commitment with respect to the Bridge Facility under this Commitment Letter on a
dollar-for-dollar basis; provided in no event shall such commitment be reduced
prior to the Closing Date as a result of (i) any such mandatory prepayment event
at an Acquired Entity or its subsidiaries, except to the extent the net cash
proceeds thereof are dividended or distributed to the shareholders of such
Acquired Entity (it being understood that dividends and distributions permitted
by the Merger Agreements as in effect on the date hereof shall not reduce the
commitments hereunder), (ii) equity issuances to KMR with respect to dividends,
(iii) any equity issuances by KMP pursuant to the Equity Distribution Agreement,
dated as of August 7, 2013, between KMP and UBS Securities LLC, (iv) any equity
issuances by KMR pursuant to the Equity Distribution Agreement, dated as of
May 4, 2012, between KMR and Credit Suisse Securities (USA) LLC, (v) any equity
issuances by EPB pursuant to the Equity Distribution Agreement, dated as of
March 7, 2013, between EPB and Citigroup Global Markets, Inc., and (vi) at any
time term loans under the Existing Credit Agreement remain outstanding, any
asset sale or receipt of insurance proceeds (including any proceeds of a
condemnation award or other compensation) to the extent such proceeds are not
required to be applied to the mandatory prepayment of such term loans
outstanding under the Existing Credit Agreement (it being understood, for the
avoidance of doubt, that upon the prepayment in full of the term loans
outstanding under the Existing Credit Agreement, such proceeds shall reduce
Barclays’ commitment with respect to the Bridge Facility on a dollar-for-dollar
basis as set forth above).

 

The Commitment Party’s commitment hereunder and the Arranger’s agreement to
perform the services described herein are subject only to the conditions set
forth in the section entitled “Conditions Precedent to Borrowing” in the Term
Sheet and in Annex I thereto (the date of satisfaction of the foregoing
conditions and of the consummation of the Transactions, the “Closing Date”).

 

Notwithstanding anything to the contrary contained in this Commitment Letter,
the Fee Letter, the Loan Documents (as defined below) or any other letter
agreement between you and us concerning the

 

2

--------------------------------------------------------------------------------


 

financing of the Transactions, (i) the only representations the accuracy of
which will be a condition to the availability of the Bridge Facility on the
Closing Date will be (a) the representations made by or with respect to the
Acquired Entities and their respective subsidiaries in the Merger Agreements
(but only to the extent that the breach of such representations and warranties
would permit you or your affiliates to terminate the Merger Agreements or
decline to close the Acquisition) (the “Acquired Entity Representations”) and
(b) the Specified Representations (as defined below) and (ii) the terms of the
Loan Documents shall be in a form such that they do not impair the availability
of the Bridge Facility on the Closing Date if the conditions set forth in the
section entitled “Conditions Precedent to Borrowing” in the Term Sheet and in
Annex I thereto are satisfied.  For purposes hereof, “Specified Representations”
means the representations and warranties made by the Borrower and the Guarantors
referred to in the Term Sheet relating to due organization, requisite power and
authority (as to execution and delivery of the Loan Documents); due
authorization, execution and delivery and enforceability of the Loan Documents;
no conflicts of Loan Documents with organizational documents or material laws;
Investment Company Act; margin stock; solvency as of the Closing Date (after
giving effect to the Transactions) of the Borrower and its subsidiaries on a
consolidated basis; OFAC, Patriot Act and FCPA. This paragraph, and the
provisions herein, shall be referred to as the “Funding Conditions Provisions”.

 

In consideration of the execution and delivery of this Commitment Letter by the
Commitment Party and the Arranger, (x) you agree to pay (or cause to be paid) to
the Arranger and the Administrative Agent all fees payable under that certain
Fee Letter dated as of the date hereof (the “Fee Letter”) by and between you,
the Arranger and the Administrative Agent, and (y) you also agree to reimburse
us for our reasonable out-of-pocket costs and expenses, including expenses
associated with the Transactions and syndication of the Bridge Facility, and the
reasonable fees, disbursements and other charges of our attorneys and advisors,
arising in connection with the Transactions and syndication of the Bridge
Facility.

 

You agree that, once paid, the fees or any part thereof payable hereunder will
not be refundable under any circumstances.  All fees payable hereunder will be
paid in immediately available funds and shall not be subject to reduction by way
of setoff or counterclaim, and shall be in addition to any other amounts payable
to us pursuant to any other agreement or for acting in any other capacity.  All
fees received by the Arranger hereunder may be shared among the Arranger and its
affiliates as the Arranger may determine in its sole discretion.

 

2.                                      Syndication

 

The Arranger intends to commence syndication promptly upon the execution of this
Commitment Letter and, in connection with such syndication, the Arranger will
select the Lenders with your consent (such consent not to be unreasonably
conditioned, withheld or delayed), it being understood that, at the option of
the Arranger, the syndication may be completed in two stages, with the initial
stage to be comprised of a syndication to financial institutions that would act
as co-arrangers (the “Additional Arrangers”) and Lenders and deliver written
documentation (which may be in the form of joinder agreements to this Commitment
Letter, “back-to-back” commitment arrangements or such other form as the
Arranger and Borrower shall otherwise agree) evidencing their commitments to
provide a portion of the Bridge Facility (with any such initial stage
commitments reducing the initial commitment of the Commitment Party hereunder),
followed by a general syndication to a broader group of financial institutions
which would be completed concurrently with the execution and delivery of the
Loan Documents (as defined in the Term Sheet), in each case to Lenders selected
as provided above. Barclays shall be entitled to “left placement” in all
marketing materials (and all associated rights) with respect to the Bridge
Facility.  Without limiting your obligations to assist with the syndication
efforts as set forth herein, it is understood that the Commitment Party’s
commitments hereunder are not conditioned upon the syndication of, or receipt of
commitments in respect of, the Bridge Facility, and in no event shall the
commencement or successful completion of syndication of the Bridge Facility
constitute a condition to the availability of the Bridge

 

3

--------------------------------------------------------------------------------


 

Facility on the Closing Date. The Arranger will lead the syndication in
consultation with you, including determining the timing of all offers to
potential Lenders, any title of agent or similar designations or roles awarded
to any Lender (subject to your mutual consent right as described in Section 1
above) and the acceptance of commitments, the amounts offered and the
compensation provided to each Lender.  The Arranger will determine the final
commitment allocations in consultation with you. You agree to use commercially
reasonable efforts to ensure that the Arranger’s syndication efforts benefit
from the existing lending and investment banking relationships of the Borrower
and its subsidiaries.  To facilitate an orderly and successful syndication of
the Bridge Facility, you agree that, until the earliest of (a) the termination
of the syndication by the Arranger, (b) the Closing Date, and (c) the date of a
Successful Syndication (as defined in the Fee Letter) you will not, and you will
use commercially reasonable efforts to ensure that the Acquired Entities will
not, syndicate or issue, attempt to syndicate or issue, or announce or authorize
the announcement of the syndication or issuance of any debt facility or any
competing debt security of the Borrower or its material subsidiaries (excluding,
for the avoidance of doubt, joint ventures), including any renewals or
refinancings of any such existing debt facility (other than the Bridge Facility)
or debt security, in each case, other than (i) the Permanent Securities,
(ii) borrowings under that certain Credit Agreement dated May 6, 2014 among the
Borrower, Barclays Bank PLC, as administrative agent, and the other lenders and
financial institutions from time to time parties thereto (the “Existing Credit
Agreement”), under that certain Credit Agreement dated August 1, 2014 among KMP,
Barclays Bank PLC, as administrative agent, and the other lenders and financial
institutions from time to time parties thereto (the “Existing Liquidity
Facility”), under the existing credit facilities of the Borrower’s subsidiaries,
including the Acquired Entities, and each of their respective subsidiaries and
under any ordinary course capital lease, purchase money debt and equipment
financings, (iii) the arrangement and syndication of up to $4,000.0 million
credit facilities to replace the Existing Credit Agreement (it being understood
that the Borrower will use commercially reasonable efforts to coordinate, in
consultation with Barclays, the syndication of such credit facilities with the
syndication of the Bridge Facility), (iv) the issuance by KMP of up to $1,200.0
million of debt securities, and (vi) any commercial paper issued by the Borrower
or any Subsidiary that is supported by the Existing Credit Facility and/or the
Existing Liquidity Facility, in each case without the prior written consent of
the Arranger if such issuance, offering, placement or arrangement would
reasonably be expected to materially impair the primary syndication of the
Bridge Facility.

 

You agree to cooperate with the Arranger, and to use commercially reasonable
efforts to obtain undertakings from the Acquired Entities to cooperate, and
provide information reasonably required by the Arranger in connection with all
syndication efforts of the Arranger until the earliest to occur of (a) the
termination of the syndication by the Arranger, (b) the Closing Date and (c) the
date of a Successful Syndication, including (i) assisting in the preparation of,
as soon as practicable after the date of this Commitment Letter, a customary
confidential information memorandum, lender presentation and any other customary
information package reasonably requested by the Arranger (collectively,
“Marketing Materials”) to be used in connection with the Transactions and
syndication of the Bridge Facility (including the delivery of financial
projections of the Borrower and its subsidiaries through the third fiscal year
following the Closing Date prepared on a pro forma basis to give effect to the
Transactions, it being understood that Barclays acknowledges that such financial
projections have been provided by the Borrower on or prior to the date hereof,
but without prejudice to the right to request additional information in
accordance with this paragraph); (ii) using commercially reasonable efforts to
obtain the public rating as determined by Standard & Poor’s Financial Services
LLC (“S&P”) and Moody’s Investors Service, Inc. (“Moody’s”), as the case may be,
of the Borrower’s senior unsecured non-credit enhanced long-term indebtedness
for borrowed money giving effect to the consummation of the Acquisition;
(iii) arranging for direct contact between appropriate senior management,
representatives and advisors of the Borrower (and using commercially reasonable
efforts to cause direct contact with appropriate senior management,
representatives and advisors of the Acquired Entities) with prospective Lenders
in all such cases at times mutually agreed upon; and (iv) hosting (including any
preparations with

 

4

--------------------------------------------------------------------------------


 

respect thereto) with the Arranger, at places and times reasonably requested by
the Arranger and mutually agreed upon, one or more telephonic meetings with
prospective Lenders.  Subject to your consent, not to be unreasonably withheld
or delayed, and compliance with applicable laws, the Arranger has the right to
place advertisements in financial and other newspapers and journals at its own
expense describing its services to you; provided, that the Arranger will submit
a copy of any such advertisements to the Borrower for its prior approval, which
approval will not be unreasonably withheld, conditioned or delayed.  You will be
solely responsible for the contents of the Marketing Materials and all other
information, documentation or other materials delivered to us by you or your
affiliates in connection therewith and you acknowledge that we will be using and
relying upon such information without independent verification thereof.

 

You understand that certain prospective Lenders (such Lenders, “Public Lenders”)
may have personnel that do not wish to receive material non-public information
concerning the Borrower, the Acquired Entities or their respective affiliates or
securities for purposes of foreign, United States Federal and state securities
laws (collectively, “MNPI”).  If you and we mutually agree that the Lenders may
include Public Lenders, at the Arranger’s request, you agree to assist in the
preparation of an additional version of the Marketing Materials that does not
contain MNPI.  You will clearly designate as “PUBLIC” any information that does
not contain MNPI (the “Public Information Materials”) provided to the Arranger
by you or by your representatives on your behalf which is suitable to make
available to Public Lenders.  Before distribution of any Marketing Materials in
connection with the Transactions and the syndication of the Bridge Facility
(i) to prospective Lenders that are not Public Lenders, you will provide us with
a customary letter authorizing the dissemination of such materials and (ii) to
prospective Public Lenders, you will provide us with a customary letter
authorizing the dissemination of Public Information Materials to Public Lenders
and confirming the absence of MNPI therein.  You acknowledge and agree that the
following documents may be distributed to Public Lenders if you and we mutually
agree that the Lenders may include Public Lenders (unless you or your counsel
promptly notify us (including by email) otherwise and provided that you and your
counsel have been given a reasonable opportunity to review such documents and
comply with applicable securities law disclosure obligations): (a) drafts and
final versions of the Loan Documents; (b) administrative materials prepared by
the Arranger for prospective Lenders (including without limitation a lender
meeting invitation, allocations and funding and closing memoranda); and (c) term
sheets and notification of changes in the terms and conditions of the
Transactions and the Bridge Facility.  You agree that unless specifically
labeled “PUBLIC,” no information, documentation or other data disseminated to
prospective Lenders in connection with the Transactions and the syndication of
the Bridge Facility, whether through an Internet site (including without
limitation an IntraLinks or SyndTrak workspace), electronically, in
presentations, at meetings or otherwise will be distributed to Public Lenders.

 

3.                                      Information

 

You represent, warrant and covenant that (i) all written information (other than
projections, forward-looking information and information of a general economic
or industry specific nature) that has been or will be made available to the
Commitment Parties, the Arranger, the Lenders or any of their respective
affiliates by you or by any of your representatives on your behalf in connection
with the Transactions and the Bridge Facility, when taken as a whole, was and
will, when furnished, be complete and correct in all material respects and did
not and will not when furnished contain any untrue statement of a material fact
or omit to state a material fact necessary to make the statements contained
therein, taken as a whole, not materially misleading in light of the
circumstances under which such statements were or are made (giving effect to all
supplements and updates provided thereto) and (ii) the projections and other
forward-looking information that have been or will be made available to the
Commitment Parties, the Arranger, the Lenders or any of their respective
affiliates by you or by any of your representatives on your behalf in connection
with the Transactions and the Bridge Facility have been and will be prepared in
good faith and

 

5

--------------------------------------------------------------------------------


 

be based upon assumptions that are believed by the preparer thereof to be
reasonable at the time made and at the time such projections are made available
to the Commitment Parties, the Arranger, the Lenders or any of their respective
affiliates; it being understood that such projections and forward-looking
statements are as to future events and are not to be viewed as facts, such
projections and forward-looking statements are subject to significant
uncertainties and contingencies and that actual results during the period or
periods covered by any such information may differ significantly from the
projected results, and that no assurance can be given that the projected results
will be realized.  You agree that if, at any time prior to the Closing Date, you
become aware that any of the representations in the preceding sentence would be
incorrect in any material respect if the information and projections were being
furnished, and such representations were being made, at such time, then you will
promptly supplement, or cause to be supplemented, the information and
projections so that such representations will be correct in all material
respects under those circumstances.  You understand that, in providing our
services pursuant to this Commitment Letter, we may use and rely on the
information and projections without independent verification thereof.

 

4.                                      Indemnification

 

To induce us to enter into this Commitment Letter and to proceed with the
documentation of the Transactions, you hereby agree to indemnify and hold
harmless the Arranger, the Commitment Party, the Additional Arrangers, the
Administrative Agent, and each other agent or co-agent (if any) designated by
the Commitment Party, the Arranger, or the Administrative Agent with respect to
the Transactions and the Bridge Facility in accordance with Section 1, each
Lender and their respective affiliates and each partner, trustee, shareholder,
director, officer, employee, advisor, representative, agent, attorney and
controlling person thereof (each of the foregoing, an “Indemnified Person”) from
and against any and all actions, suits, proceedings (including any
investigations or inquiries), claims, losses, damages, liabilities or expenses,
joint or several, of any kind or nature whatsoever that may be brought by the
Borrower, any of its affiliates or any other person or entity and which may be
incurred by or asserted against or involve any Indemnified Person as a result of
or arising out of or in any way related to or resulting from this Commitment
Letter, the Fee Letter, the Transactions, the Bridge Facility or any related
transaction contemplated hereby or thereby or any use or intended use of the
proceeds of the Facilities and you agree, upon demand, to pay and reimburse each
Indemnified Person, whether or not the action, suit, proceeding or claim out of
which any such expenses arise is brought by the Borrower or any of its
affiliates or any other person or entity and whether or not any Indemnified
Person is a party to such action, suit, proceeding or claim for any reasonable,
documented out-of-pocket legal expenses (limited to the fees, charges and
disbursements of a single counsel for all Indemnified Persons selected by the
Commitment Party, the Arranger, and the Administrative Agent and of one special
and one local counsel in each appropriate jurisdiction as the Commitment Party,
the Arranger, and the Administrative Agent may deem appropriate in their good
faith discretion, except that if any Indemnified Person reasonably concludes
that its interests conflict with those of another Indemnified Person and
notifies you of such conflict, you shall also be responsible for the reasonable,
documented out-of-pocket fees, charges and disbursements of one separate counsel
and one special and one local counsel, as applicable, for all such conflicted
Indemnified Persons) or other reasonable, documented out-of-pocket expenses
incurred in connection with investigating, defending or preparing to defend any
such action, suit, proceeding (including any inquiry or investigation) or claim
or the enforcement of your indemnity, reimbursement and other obligations set
forth herein; provided that you will not have to indemnify an Indemnified Person
against any claim, loss, damage, liability or expense (i) to the extent the same
resulted from the bad faith, gross negligence or willful misconduct of, or a
material breach of this Commitment Letter or the Loan Documents by, such
Indemnified Person or any of its affiliates or its or their partners, trustees,
shareholders, directors, officers, employees, advisors, representatives, agents,
attorneys or controlling persons (in each case, to the extent determined by a
court of competent jurisdiction in a final and non-appealable judgment) or
(ii) incurred in connection with any dispute among Indemnified Parties (other
than a dispute against the Administrative

 

6

--------------------------------------------------------------------------------


 

Agent or the Arranger in their capacities as such) other than as a result of any
act or omission by you or your affiliates.  Notwithstanding any other provision
of this Commitment Letter, no Indemnified Person will be responsible or liable
to you or any other person or entity for damages arising from the use by others
of any information or other materials obtained through internet, electronic,
telecommunications or other information transmission systems unless such damages
resulted from the bad faith, gross negligence or willful misconduct on the part
of such person  or any of its affiliates or its or their partners, trustees,
shareholders, directors, officers, employees, advisors, representatives, agents,
attorneys or controlling persons (to the extent determined by a court of
competent jurisdiction in a final and non-appealable judgment).

 

You shall not be liable for any settlement of any proceeding effected without
your consent (which consent shall not be unreasonably withheld, conditioned or
delayed), but if settled with your written consent or if there is a final and
non-appealable judgment by a court of competent jurisdiction for the plaintiff
in any such proceeding, you agree to indemnify and hold harmless each
Indemnified Person from and against any and all losses, claims, damages,
liabilities and expenses by reason of such settlement or judgment in accordance
with the other provisions of this Section 4.  Your indemnity and reimbursement
obligations under this Section 4 will be in addition to any liability which you
may otherwise have and will be binding upon and inure to the benefit of any
successors, assigns, heirs and personal representatives of you and the
Indemnified Persons and shall be superseded in each case by the applicable
provisions to the extent covered in the definitive financing documentation
relating to the Transactions and the Bridge Facility.

 

Neither you nor we nor any other Indemnified Person will be responsible or
liable to us or you or any other person or entity for any indirect, special,
punitive or consequential damages which may be alleged as a result of or arising
out of, or in any way related to, this Commitment Letter, the Transactions, the
Bridge Facility or any use or intended use of the proceeds of the Facilities;
provided that your indemnity and reimbursement obligations under this Section 4
shall not be limited by the preceding sentence.

 

5.                                      Assignments; Amendments

 

This Commitment Letter may not be assigned by you without the prior written
consent of the Commitment Party (and any purported assignment without such
consent will be null and void), is intended to be solely for the benefit of the
parties hereto and is not intended to confer any benefits upon, or create any
rights in favor of, any person (including equity holders, employees or creditors
of the Borrower) other than the parties hereto (and any Indemnified Person). 
This Commitment Letter, and the obligations of the Commitment Party and the
Arranger hereunder, may not be assigned by the Commitment Party without your
prior written consent (and any purported assignment without such consent will be
null and void).  This Commitment Letter may not be amended or any term or
provision hereof waived or modified except by an instrument in writing signed by
each of the parties hereto.

 

6.                                      USA PATRIOT Act Notification

 

The Arranger hereby notifies the Borrower that, pursuant to the requirements of
the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed into law October 26,
2001)) (the “Patriot Act”), it and each Lender may be required to obtain, verify
and record information that identifies the Borrower and each Guarantor (as
defined in Exhibit A), which information includes the name and address of the
Borrower and each Guarantor and other information that will allow the Arranger
and each Lender to identify the Borrower and each Guarantor in accordance with
the Patriot Act.  This notice is given in accordance with the requirements of
the Patriot Act and is effective for the Arranger and each Lender, and you agree
that the Arranger shall be permitted to share such information with the Lenders.

 

7

--------------------------------------------------------------------------------


 

7.                                      Sharing Information; Affiliate
Activities; Absence of Fiduciary Relationship

 

You agree that you will not disclose, directly or indirectly, the Commitment
Letter, the Term Sheet and the other exhibits and attachments hereto, the Fee
Letter, and the contents of each thereof, or the activities of the Commitment
Party or the Arranger pursuant hereto or thereto, to any person or entity,
except (a) to your officers, directors, agents, employees, attorneys,
accountants, advisors or controlling persons on a confidential and need-to-know
basis, (b) if the Commitment Party or the Arranger consent in writing to such
proposed disclosure or (c) pursuant to the order of any court or administrative
agency in any pending legal, judicial or administrative proceeding, or otherwise
as required by applicable law or compulsory legal process or to the extent
requested or required by governmental and/or regulatory authorities, in each
case based on the reasonable advice of your legal counsel (in which case you
agree, to the extent practicable and not prohibited by applicable law, to inform
us promptly thereof prior to disclosure); provided that (i) you may disclose the
Commitment Letter and its contents (but not the Fee Letter) in any syndication
or other marketing materials in connection with the Bridge Facility or in
connection with any public filing relating to the Transactions, (ii) you may
disclose Exhibit A and the contents thereof to potential Lenders and to rating
agencies in connection with obtaining ratings for the Borrower and the Bridge
Facility, (iv) you may disclose the aggregate fee amounts contained in the Fee
Letter as part of the financial statements and projections referred to above,
pro forma information or a generic disclosure of aggregate sources and uses
related to fees and expenses related to the Transactions to the extent customary
or required in marketing materials for the Bridge Facility or in any public
filing relating to the Transactions.

 

The Commitment Party, the Arranger, and their respective affiliates will use all
confidential information provided to them or such affiliates by or on behalf of
you hereunder in connection with the Transactions solely for the purpose of
providing the services which are the subject of this Commitment Letter and shall
treat confidentially all such information and shall not publish, disclose or
otherwise divulge such information; provided that nothing herein shall prevent
the Commitment Party, the Arranger, and their respective affiliates from
disclosing any such information (a) pursuant to the order of any court or
administrative agency or in any pending legal, judicial or administrative
proceeding, or otherwise as required by applicable law or compulsory legal
process based on the advice of counsel (in which case the Commitment Party and
the Arranger agree (except with respect to any audit or examination conducted by
bank accountants or any governmental bank regulatory authority exercising
examination or regulatory authority), to the extent practicable and not
prohibited by applicable law, to inform you promptly thereof prior to
disclosure), (b) upon the request or demand of any regulatory authority having
jurisdiction over the Commitment Party, the Arranger, or any of their respective
affiliates (in which case the Commitment Party and the Arranger agree (except
with respect to any audit or examination conducted by bank accountants or any
governmental bank regulatory authority exercising examination or regulatory
authority), to the extent practicable and not prohibited by applicable law, to
inform you promptly thereof prior to disclosure), (c) to the extent that such
information becomes publicly available other than by reason of improper
disclosure by the Commitment Party, the Arranger, or any of their respective
affiliates or any related parties thereto in violation of any confidentiality
obligations owing to you or any of your respective affiliates, (d) to the extent
that such information is received by the Commitment Party and the Arranger from
a third party that is not, to the Commitment Party’s and the Arranger’s
knowledge, subject to contractual or fiduciary confidentiality obligations owing
to you or any of your affiliates or related parties, (e) to the extent that such
information is independently developed by the Commitment Party and the Arranger,
(f) to the Commitment Party’s and the Arranger’s affiliates and to their
respective officers, directors, employees, controlling persons, legal counsel,
independent auditors, professionals and other experts or agents who need to know
such information in connection with the Transactions and who are informed of the
confidential nature of such information and are or have been advised of their
obligation to keep information of this type confidential, (g) to potential or
prospective Lenders, participants or assignees and to any direct or indirect
contractual counterparty to any swap or derivative transaction

 

8

--------------------------------------------------------------------------------


 

relating to the Borrower or any of its subsidiaries, in each case who agree to
be bound by the terms of this paragraph (or language substantially similar to
this paragraph) or (h) for purposes of establishing a “due diligence” defense;
provided that the disclosure of any such information to any Lenders or
prospective Lenders or participants or prospective participants referred to
above shall be made subject to the acknowledgment and acceptance by such Lender
or prospective Lender or participant or prospective participant that such
information is being disseminated on a confidential basis (on substantially the
terms set forth in this paragraph or as is otherwise reasonably acceptable to
you, the Commitment Party and Arranger, including, without limitation, as agreed
in any marketing material) in accordance with the standard syndication processes
of the Commitment Party or the Arranger or customary market standards for
dissemination of such type of information, which shall in any event require
“click through” or other affirmative actions on the part of the recipient to
access such information.  The Commitment Party’s and the Arranger’s and their
respective affiliates’, if any, obligations under this paragraph shall terminate
automatically and be superseded by the confidentiality provisions in the
definitive documentation relating to the Bridge Facility upon the initial
funding thereunder.

 

You acknowledge that the Commitment Party, the Arranger, and their respective
affiliates may from time to time effect transactions, for their own account or
the account of customers, and may hold positions in loans or options on loans of
the Borrower and other companies that may be the subject of the Transactions and
the Bridge Facility.  In addition, the Commitment Party, the Arranger and their
respective affiliates are full service securities firms and as such may from
time to time effect transactions, for their own account or the account of
customers, and may hold long or short positions in securities or options on
securities of the Borrower, the Acquired Entities and other companies that may
be the subject of the Transactions and the Bridge Facility.  You acknowledge
that the Commitment Party and the Arranger and their respective affiliates may
have economic interests that are different from or conflict with those of the
Borrower regarding the Transactions and the Bridge Facility.  You acknowledge
that neither the Commitment Party nor the Arranger has any obligation to
disclose such interests and transactions to you by virtue of any fiduciary,
advisory or agency relationship and you waive, to the fullest extent permitted
by law, any claims you may have against the Commitment Party or the Arranger for
breach of fiduciary duty or alleged breach of fiduciary duty and agree that
neither the Commitment Party nor the Arranger will have any liability (whether
direct or indirect) to you in respect of such a fiduciary duty claim or to any
person asserting a fiduciary duty claim on your behalf, including your equity
holders, employees or creditors.  You acknowledge that the Transactions and the
Bridge Facility (including the exercise of rights and remedies hereunder) are
arms’-length commercial transactions and that we are acting as principal and in
our own best interests.  The Borrower is relying on its own experts and advisors
to determine whether the Transactions and the Bridge Facility are in the
Borrower’s best interests.  You agree that we will act under this Commitment
Letter as an independent contractor and that nothing in this Commitment Letter,
the nature of our services or in any prior relationship will be deemed to create
an advisory, fiduciary or agency relationship between us, on the one hand, and
the Borrower, its equity holders or its affiliates, on the other hand, in
connection with the financing contemplated hereby.  In addition, we may employ
the services of our respective affiliates and branches in providing any of the
services hereunder and may exchange with such affiliates information concerning
the Borrower and other companies that may be the subject of the Transactions and
the Bridge Facility and such affiliates or branches will be entitled to the
benefits afforded to us hereunder.

 

You acknowledge that Barclays Capital Inc. has been retained by you as a
financial advisor (in such capacity, “Financial Advisor”) in connection with the
Acquisition.  You agree to such retention and further agree not  to assert any
claim you might allege based on any actual or potential conflicts of interest
that might be asserted to arise or result from, on the one hand, the engagement
of the Financial Advisor and, on the other hand, our and our affiliates’
relationships with you as described and referred to herein.

 

9

--------------------------------------------------------------------------------


 

Consistent with our policies to hold in confidence the affairs of our customers,
we will not use or disclose confidential information obtained from you by virtue
of the Transactions and the Bridge Facility in connection with our performance
of services for any of our other customers (other than as permitted to be
disclosed under this Section 7).  Furthermore, you acknowledge that neither we
nor any of our affiliates have an obligation to use in connection with the
Transactions and the Bridge Facility, or to furnish to you, confidential
information obtained or that may be obtained by us from any other person.

 

Additionally, you acknowledge and agree that none of the Commitment Party, the
Arranger or any of their respective affiliates are advising you as to any legal,
tax, investment, accounting or regulatory matters in any jurisdiction.  You
shall consult with your own advisors concerning such matters and shall be
responsible for making your own independent investigation and appraisal of the
transactions contemplated hereby, and none of the Commitment Party, the Arranger
or their respective affiliates shall have any responsibility or liability to you
with respect thereto.  Any review by the Commitment Party or the Arranger or
their respective affiliates of the Borrower, the Acquired Entities, the
Transactions, the Bridge Facility, the other transactions contemplated hereby or
other matters relating to such transactions will be performed solely for the
benefit of the Commitment Party and the Arranger, and shall not be on behalf of
you or any of your affiliates.

 

8.                                      Waiver of Jury Trial; Governing Law;
Submission to Jurisdiction; Surviving Provisions

 

ANY RIGHT TO TRIAL BY JURY WITH RESPECT TO ANY ACTION, SUIT, PROCEEDING OR CLAIM
ARISING IN CONNECTION WITH OR AS A RESULT OF ANY MATTER REFERRED TO IN THIS
COMMITMENT LETTER IS HEREBY IRREVOCABLY WAIVED BY THE PARTIES HERETO.  THIS
ENGAGEMENT LETTER WILL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS
OF THE STATE OF NEW YORK WITHOUT REGARD TO CONFLICT OF LAW PRINCIPLES THAT WOULD
RESULT IN THE APPLICATION OF ANY LAW OTHER THAN THE LAW OF THE STATE OF NEW
YORK.  Each of the parties hereto hereby irrevocably and unconditionally
(i) submits, for itself and its property, to the exclusive jurisdiction of
(a) the Supreme Court of the State of New York, New York County, located in the
Borough of Manhattan and (b) the United States District Court for the Southern
District of New York, located in the Borough of Manhattan, and any appellate
court from any such court, in any action, suit, proceeding or claim arising out
of or relating to this Commitment Letter or the performance of services
hereunder, or for recognition or enforcement of any judgment, and agrees that
all claims in respect of any such action, suit, proceeding or claim may be heard
and determined in such New York State court or, to the extent permitted by law,
in such Federal court, (ii) waives, to the fullest extent that it may legally
and effectively do so, any objection that it may now or hereafter have to the
laying of venue of any action, suit, proceeding or claim arising out of or
relating to this Commitment Letter or the performance of services hereunder in
any such New York State or Federal court and (iii) waives, to the fullest extent
permitted by law, the defense of an inconvenient forum to the maintenance of any
such action, suit, proceeding or claim in any such court.  Each of the parties
hereto agrees to commence any such action, suit, proceeding or claim either in
the United States District Court for the Southern District of New York or in the
Supreme Court of the State of New York, New York County located in the Borough
of Manhattan.

 

This Commitment Letter and any written or oral communications provided by the
Commitment Party or any of its affiliates in connection with the Transactions
and the Bridge Facility are issued for your and our benefit only and no other
person or entity (other than the Indemnified Persons) may rely hereon or
thereon.

 

The provisions of Sections 4 and 7 and this Section 8 of this Commitment Letter
will survive any termination or completion of the arrangements contemplated by
this Commitment Letter, the Transactions

 

10

--------------------------------------------------------------------------------


 

or the Bridge Facility, whether or not the Transactions are consummated or
whether or not the Bridge Facility is made available or the Bridge Facility is
incurred.

 

9.                                      Termination; Acceptance

 

Our commitments hereunder and our agreements to provide the services described
herein will terminate upon the first to occur of (i) the consummation of the
Acquisition, (ii) the abandonment or termination of the definitive documentation
for the Acquisition and (iii) 5:00 p.m. Houston, Texas time on May 11, 2015,
unless the closing of the Bridge Facility has been consummated on or before such
date on the terms and subject to the conditions set forth herein.

 

This Commitment Letter may be executed in any number of counterparts, each of
which when executed will be an original and all of which, when taken together,
will constitute one agreement.  Delivery of an executed counterpart of a
signature page of this Commitment Letter by facsimile or other electronic
transmission will be as effective as delivery of an original executed
counterpart hereof.  Section headings used herein are for convenience of
reference only, are not part of and are not to affect the construction of or to
be taken into consideration in interpreting this Commitment Letter.  This
Commitment Letter, the Fee Letter and any other agreement entered into by you
and any other party hereto on the date hereof set forth the entire understanding
of the parties with respect to the Transactions and the Bridge Facility and
supersede any prior written or oral agreements among the parties hereto with
respect to the Transactions and the Bridge Facility.  Those matters that are not
covered in this Commitment Letter are subject to mutual agreement of the
parties.  No person has been authorized by any Commitment Party to make any oral
or written statements that are inconsistent with this Commitment Letter.

 

Please confirm that the foregoing is in accordance with your understanding by
signing and returning to the Commitment Parties the enclosed copy of this
Commitment Letter on or before 11:59 p.m., New York City time, on August 9,
2014, whereupon this Commitment Letter will become a binding agreement between
us.  If not signed and returned as described in the preceding sentence by such
date, this offer will terminate on such date.

 

We look forward to working with you on this financing.

 

[The remainder of this page is intentionally left blank; signature pages to
follow.]

 

11

--------------------------------------------------------------------------------


 

 

Very truly yours,

 

 

 

 

 

BARCLAYS BANK PLC

 

 

 

 

 

 

By:

/s/ Jonathan Burn

 

 

Name: Jonathan Burn

 

 

Title: Managing Director

 

[Signature Page to Kinder Morgan, Inc. Commitment Letter]

 

--------------------------------------------------------------------------------


 

Accepted and agreed to as of
the date first above written:

 

 

KINDER MORGAN, INC.

 

 

By:

/s/ Anthony B. Ashley

 

 

Name: Anthony B. Ashley

 

 

Title: Vice President & Treasurer

 

 

[Signature Page to Kinder Morgan, Inc. Commitment Letter]

 

--------------------------------------------------------------------------------


 

Exhibit A

 

KINDER MORGAN, INC.

 

Summary of Terms and Conditions of the Bridge Facility

 

This Summary of Terms and Conditions outlines certain terms and conditions of
the Bridge Facility.

 

Bridge Facility:

A 364-day senior unsecured term loan facility (the “Bridge Facility”) in an
aggregate principal amount of $5,000.0 million.

 

 

Borrower:

Kinder Morgan, Inc., a Delaware corporation (the “Borrower”).

 

 

Guarantors:

All obligations of the Borrower under the Bridge Facility will be
unconditionally guaranteed (the “Guarantee”) by Kinder Morgan Energy Partners,
L.P. (“KMP”), El Paso Pipeline Partners, L.P. (“EPB”), Kinder Morgan Management,
LLC (“KMR”) and all the other direct and indirect wholly-owned U.S. operating
subsidiaries of the Borrower (collectively, the “Guarantors”), except (i) any
U.S. subsidiary of a foreign subsidiary that is controlled foreign corporation
within the meaning of Section 957 of the Internal Revenue Code (a “CFC”) or any
U.S. subsidiary substantially all of the assets of which consist of capital
stock of CFCs, (ii) immaterial subsidiaries (defined in a manner to be mutually
agreed), and (iii) each of Calnev Pipe Line LLC and Kinder Morgan G.P., Inc. (it
being understood that Kinder Morgan (Delaware), Inc., the direct holder of 100%
of the common stock of Kinder Morgan G.P., Inc., shall be a Guarantor).

 

 

Collateral:

Unsecured.

 

 

Transactions:

The Borrower intends to acquire, directly or indirectly through one or more
subsidiaries, (the “Acquisition”) (i) all of the equity interests of KMR that
are currently not owned, directly or indirectly, by the Borrower and (ii) all of
the limited partnership interests of KMP and EPB (EPB, together with KMR and
KMP, the “Acquired Entities”) that are not currently owned, directly or
indirectly, by the Borrower. The Acquisition shall be consummated pursuant to
(i) an Agreement and Plan of Merger dated as of the date hereof, by and among
the Borrower, EPB, El Paso Pipeline GP Company, L.L.C. and E Merger Sub LLC (the
“EPB Merger Agreement”) pursuant to which EPB shall be the surviving entity and
a wholly-owned subsidiary of the Borrower, (ii) an Agreement and Plan of Merger
dated as of the date hereof, by and among the Borrower, KMR, KMP, Kinder Morgan
G.P., Inc. and P Merger Sub LLC (the “KMP Merger Agreement”) pursuant to which
KMP shall be the surviving entity and a wholly-owned subsidiary of the Borrower,
and (iii) an Agreement and Plan of Merger dated as of the date hereof, by and
among the Borrower, KMR, and R Merger Sub LLC (the “KMR Merger Agreement” and,
together with the EPB Merger Agreement and the KMP Merger Agreement, the “Merger
Agreements”) pursuant to which KMR shall be the surviving entity and a
wholly-owned subsidiary of the Borrower. The Borrower will finance a portion of
the Acquisition and

 

Exhibit A-2

--------------------------------------------------------------------------------


 

 

the fees and expenses incurred in connection with the foregoing (the
“Transaction Costs”) and refinance certain indebtedness of the Borrower with
issuance of debt securities or, to the extent all or portion of such debt
securities are not issued on or prior to the Closing Date, the proceeds of the
Bridge Facility described in this term sheet. The transactions described in this
paragraph are collectively referred herein as the “Transactions”.

 

 

Sole Bookrunner and Sole

 

Lead Arranger:

Barclays Bank PLC (“Barclays”), will act as sole bookrunner and sole lead
arranger (in such capacities, the “Arranger”) for the Bridge Facility and will
perform the duties customarily associated with such roles.

 

 

Administrative Agent:

Barclays will act as sole and exclusive administrative agent (in such capacity,
the “Administrative Agent”) for the Lenders and will perform the duties
customarily associated with such role.

 

 

Syndication Agent:

Barclays or, at the option of the Arranger, a financial institution identified
by the Arranger and reasonably acceptable to the Borrower (such acceptance not
to be unreasonably withheld, conditioned, or delayed) (in such capacity, the
“Syndication Agent”).

 

 

Documentation Agent:

Barclays or, at the option of the Arranger, one or more financial institutions
identified by the Arranger and reasonably acceptable to the Borrower (such
acceptance not to be unreasonably withheld, conditioned, or delayed) (in such
capacity, the “Documentation Agent” and, together with the Administrative Agent,
and the Syndication Agent, the “Agents”).

 

 

Lenders:

Barclays and other banks, financial institutions and institutional lenders
selected by Barclays and reasonably acceptable to the Borrower (each, a “Lender”
and, collectively, the “Lenders”).

 

 

Transactions/Use of Proceeds:

The proceeds of the Bridge Facility will be used to fund the cash consideration
of the Acquisition pursuant to the Merger Agreements, to retire all term loan
indebtedness outstanding under the Existing Credit Agreement, and paying all
Transaction Costs.

 

 

 

“Existing Credit Agreement” shall mean the Credit Agreement, dated as of May 6,
2014 (as amended, restated, amended and restated, supplemented or otherwise
modified prior to the date hereof), by and among the Borrower, the Lenders party
thereto from time to time, Barclays Bank PLC, as Administrative Agent and
Collateral Agent, and the other parties party thereto.

 

 

Availability:

A single drawing may be made under the Bridge Facility on the Closing Date.

 

 

Closing Date:

The date on which the Transactions are consummated with the proceeds of the
Bridge Facility and the conditions to the availability of

 

Exhibit A-3

--------------------------------------------------------------------------------


 

 

the Bridge Facility shall have been satisfied or waived (the “Closing Date”).

 

 

Maturity:

The maturity date (the “Maturity Date”) of the Bridge Facility will be the date
that is 364 days after the Closing Date.

 

 

Amortization:

All loans outstanding under the Bridge Facility will be due and payable on the
Maturity Date.

 

 

Interest Rate:

All amounts outstanding under the Bridge Facility will bear interest, at the
Borrower’s option, at a rate per annum equal to:

 

 

 

(a)         the Base Rate plus the Applicable Margin (as defined below); or

 

 

 

(b)         the reserve adjusted Eurodollar Rate plus the Applicable Margin.

 

 

The Applicable Margin (as defined below) will increase by (a) 0.25% on the date
that is 90 days after the Closing Date, (ii) an additional 0.25% on the date
that is 180 days after the Closing Date and (c) another additional 0.25% on the
date that is 270 days after the Closing Date, in each case to the extent that
any loans under the Bridge Facility remain outstanding on such dates.

 

 

 

“Applicable Margin” means, as of any date of determination, the percentage per
annum set forth below under the applicable type of loan opposite the applicable
Debt Ratings (as defined below) of the Borrower from Moody’s and S&P:

 

 

 

 

 

Applicable Margin

 

 

 

Debt Ratings of the 
Borrower

 

Reserve Adjusted 
Eurodollar Rate

 

Base Rate

 

Level 1

 

BBB+/Baa1 or higher

 

1.25

%

0.25

%

Level 2

 

BBB/ Baa2

 

1.375

%

0.375

%

Level 3

 

BBB-/Baa3

 

1.625

%

0.625

%

Level 4

 

BB+/Ba1 or lower

 

1.75

%

0.75

%

 

 

In the event of a split rating, the Applicable Margin will be determined by
reference to the Level in the grid above in which the higher rating appears,
unless the split in the Debt Ratings is two or more Levels apart, in which case
the Applicable Margin will be determined by reference to the Level in the grid
that is one higher than the Level in

 

Exhibit A-4

--------------------------------------------------------------------------------


 

 

which the lower rating appears. The Debt Ratings shall be determined from the
most recent public announcement of any changes in the Debt Ratings.  Prior to
the public announcement of Debt Ratings for the Borrower that give effect to the
Transactions, the Applicable Margin will be determined by reference to Level 3
in the grid above.

 

 

 

As used herein, (i) “Base Rate” means a fluctuating rate per annum equal to the
greatest of (x) the rate determined from time to time by the Administrative
Agent as its prime rate in effect at its principal office in New York City,
(y) the Federal Funds effective rate plus ½ of 1.0% and (z) the one-month
reserve adjusted Eurodollar Rate plus 1.0% and (ii) “reserve adjusted Eurodollar
Rate” means a fluctuating rate per annum equal to (x) the rate per annum
determined by the Administrative Agent to be the offered rate for deposits with
a term equivalent to such elected interest period appearing on the page of the
Reuters Screen which displays an average of the London interbank offered rate
administered by the ICE Benchmark Administration or (y) if the rate in clause
(x) above does not appear on such page or service or if such page or service is
not available, the rate per annum determined by the Administrative Agent to be
the offered rate for deposits with a term equivalent to such elected interest
period on such other page or other service which displays an average of the
London interbank offered rate administered by the ICE Benchmark Administration 
or (z) if the rates in clauses (ii)(x) and (ii)(y) are not available, the rate
per annum determined by the Administrative Agent  to be the average offered
quotation rate  by major banks in the London interbank market for deposits of
principal amounts comparable to the Eurodollar Rate loan for which the
Eurodollar Rate is then being determined with maturities comparable to such
interest period, in each case as adjusted for applicable reserve requirements.

 

 

 

“Debt Ratings” means as of any date of determination, the public rating as
determined by S&P or Moody’s, as the case may be, of the Borrower’s senior
unsecured non-credit enhanced long-term indebtedness for borrowed money.

 

 

Ticking Fee:

The Borrower will pay a non-refundable ticking fee calculated at the Applicable
Ticking Fee Rate (as defined below) on the total commitments in respect of the
Bridge Facility as set forth in the Commitment Letter on the date hereof, which
fee will accrue beginning on the date of the execution of the Commitment Letter
and will be payable on and through the earlier of (i) the date of termination or
expiration of the Commitment Letter or (ii) the Closing Date.

 

 

 

“Applicable Ticking Fee Rate” means the rate per annum set forth below opposite
the applicable Debt Ratings of the Borrower from Moody’s and S&P:

 

Exhibit A-5

--------------------------------------------------------------------------------


 

 

 

Debt Ratings of the
Borrower

 

Applicable Ticking
Fee Rate

 

Level 1

 

BBB+/Baa1 or higher

 

0.15

%

Level 2

 

BBB/ Baa2

 

0.20

%

Level 3

 

BBB-/Baa3

 

0.25

%

Level 4

 

BB+/Ba1 or lower

 

0.30

%

 

 

In the event of a split rating, the Applicable Ticking Fee Rate will be
determined by reference to the Level in the grid above in which the higher
rating appears, unless the split in the Debt Ratings is two or more Levels
apart, in which case the Applicable Ticking Fee Rate will be determined by
reference to the Level in the grid that is one higher than the Level in which
the lower rating appears. The Debt Ratings shall be determined from the most
recent public announcement of any changes in the Debt Ratings. Prior to the
public announcement of Debt Ratings for the Borrower that give effect to the
Transactions, the Applicable Margin will be determined by reference to Level 3
in the grid above.

 

 

Duration Fee:

The Borrower will pay to the Administrative Agent for the account of each
Lender, in accordance with its respective interest, duration fees as follows:
(a) 0.50% of the aggregate principal amount of the loans under the Bridge
Facility held by such Lender on the date that is 90 days after the Closing Date,
(b) 0.75% of the aggregate principal amount of the loans under the Bridge
Facility held by such Lender on the date that is 180 days after the Closing Date
and (c) 1.00% of the aggregate principal amount of the loans under the Bridge
Facility held by such Lender on the date that is 270 days after the Closing
Date, in each case, if and to the extent any loans under the Bridge Facility
remain outstanding on such days (the “Duration Fee”).

 

 

Default Interest:

Interest on amounts not paid when due will accrue at a rate of 2.0% per annum
plus the rate otherwise applicable to such amounts (or if no such rate is
applicable, plus the sum of the Base Rate and the Applicable Margin in respect
thereof) and will be payable on demand (the “Default Interest Rate”).

 

 

Interest Payments:

Quarterly and on the applicable Maturity Date for loans bearing interest based
upon the Base Rate; on the last day of the applicable interest periods (which
will be one, two, three and six months and, to the extent the Eurodollar Rate
for such interest period is quoted by Bloomberg or a similar customary reporting
service as of any date of determination, one week) for loans bearing interest
based upon the

 

Exhibit A-6

--------------------------------------------------------------------------------


 

 

reserve adjusted Eurodollar Rate (and at the end of every three months, in the
case of interest periods longer than three months); and upon each mandatory and
voluntary prepayment on the principal amount prepaid, in each case payable in
arrears and computed on the basis of a 360-day year or, with respect to loans
bearing interest based upon clause (x) of the definition of Base Rate, a
365/366-day year.

 

 

Funding Protection and Taxes:

Customary for transactions of this type taking into account the Documentation
Considerations, including breakage, gross-up for tax withholding, compensation
for increased costs and compliance with capital adequacy, liquidity requirements
and other regulatory restrictions (including customary Dodd-Frank and Basel III
requirements, regardless of the date enacted, adopted or issued).

 

 

Voluntary Prepayments:

The Bridge Facility may be prepaid in whole or in part without premium or
penalty upon one business day’s (or, in the case of a prepayment of loans
bearing interest based upon the reserve adjusted Eurodollar Rate, three business
days’) prior written notice, subject to reimbursement of the Lenders’ breakage
costs in the case of a prepayment of loans bearing interest based upon the
reserve adjusted Eurodollar Rate prior to the last day of the applicable
interest period. Voluntary prepayments of the loans under the Bridge Facility
may not be reborrowed.

 

 

Mandatory Prepayments:

The Borrower will make the following mandatory prepayments (subject to
exceptions and materiality thresholds to be negotiated in the Loan Documents):

 

 

1.

Incurrence of Indebtedness: Prepayments in an amount equal to 100.0% of the net
cash proceeds received from any incurrence of indebtedness for borrowed money
(including hybrid securities and debt securities convertible into equity) by the
Borrower, the Guarantors or any of their wholly-owned subsidiaries (excluding
credit facilities to replace the Existing Credit Agreement and existing credit
facilities of the Acquired Entities (including any increases thereto in
accordance with the terms thereof), commercial paper supported by such
replacement credit facilities, refinancing indebtedness, and certain other
permitted indebtedness to be agreed) payable no later than five business days
following the date of receipt.

 

 

 

 

2.

Equity Offerings. Prepayments in an amount equal to 100.0% of the net cash
proceeds received from the issuance of any equity securities by the Borrower,
the Guarantors or any of their wholly-owned subsidiaries (other than issuances
pursuant to employee stock plans or the Equity Issuance) payable no later than
five business days following the date of receipt.

 

 

 

 

3.

Asset Sales; Insurance Proceeds: Prepayments in an amount equal to 100.0% of the
net cash proceeds (calculated net of taxes and any indebtedness associated with
the relevant asset or

 

Exhibit A-7

--------------------------------------------------------------------------------


 

 

 

subsidiary repaid in connection therewith and other customary deductions)
received from any direct or indirect sale, assignment or other disposition of
any property or assets of the Borrower, the Guarantors or any of their
wholly-owned subsidiaries (including the sale or issuance of any equity interest
in any subsidiary) that results in receipt of net cash proceeds or insurance or
condemnation proceeds paid on account of any loss of any property or assets of
the Borrower, the Guarantors or any of their wholly-owned subsidiaries in excess
of $25.0 million with respect to any single asset sale or other event and in
excess of $200.0 million in the aggregate (subject, in the case of insurance or
condemnation proceeds, to reinvestment rights to be agreed), payable no later
than five business days following the date of receipt, other than (i) sales,
transfers or other dispositions of inventory, used or surplus equipment and
vehicles (and other assets to be agreed) in the ordinary course of business,
(ii) leases, subleases, licenses or sublicenses of real, personal or
intellectual property in the ordinary course of business, (iii) sales, transfers
or other dispositions of property to the extent that (x) such property is
exchanged for credit against the purchase price of similar replacement property
or (y) the proceeds of such sale, transfer or other disposition are promptly
applied to the purchase price of such replacement property, (iv) sales of the
stock of EPEC Realty, Inc. or its subsidiaries or its or their assets and
(v) certain other sales, transfers or other dispositions of to be agreed.

 

 

All mandatory prepayments will be applied without penalty or premium (except for
breakage costs, if any) and will be applied pro rata to loans outstanding under
the Bridge Facility. Mandatory prepayments under the Bridge Facility may not be
re-borrowed.

 

 

Documentation Considerations:

The definitive documentation for the Bridge Facility will be, subject to the
considerations set forth below, substantially the same as that certain Credit
Agreement dated as of May 1, 2013, among KMP, Wells Fargo Bank, National
Association, as administrative agent and the other lenders and agents party
thereto, as in effect on the date hereof (the “Agreed Precedent”), and will
contain only those conditions to borrowing, mandatory prepayments,
representations, warranties, covenants and events of default expressly set forth
in this Term Sheet. The definitive documentation will be negotiated in good
faith (including as to (i) operational requirements of the Borrower and its
subsidiaries in light of their industries, businesses, business practices and
financial accounting, (ii) any difference in size and operational needs between
the entities subject to the Agreed Precedent and the Borrower and its
subsidiaries after giving effect to the Transactions, (iii) the addition of
subsidiary guaranties as provided in this term sheet, and shall be consistent
with this Term Sheet, (iv) the “bridge facility” nature of the Bridge Facility,
(v) adjustments to

 

Exhibit A-8

--------------------------------------------------------------------------------


 

 

reflect the “C Corp” status of the Borrower (as opposed to that of a Master
Limited Partnership) and giving consideration to current market terms that are
customary for similarly rated borrowers operating in the same industry as the
Borrower, and (vi) any other customary administrative agent provisions in
similar credit facilities in which Barclays acts as administrative agent
(collectively, the “Documentation Considerations”).

 

 

Representations and Warranties:

The Bridge Facility will contain such representations and warranties as are
usual and customary for financings of this kind, substantially the same as the
Agreed Precedent taking into account the Documentation Considerations, and
limited to: organization and qualification, authorization, power, and
enforceability; governmental consents; no breach or violation of agreements or
restrictions; properties; litigation and environmental matters; historical
financial statements; disclosure; Investment Company Act; ERISA; payment of
taxes; compliance with laws and agreements; purpose of loans, margin stock;
Patriot Act, OFAC and anti-corruption laws (to be consistent with the Existing
Credit Agreement); Closing Date solvency; no material adverse change after the
Closing Date.

 

 

Covenants:

The Bridge Facility will contain such affirmative and negative covenants by the
Borrower and its restricted subsidiaries as are usual and customary for
financings of this kind, substantially the same as the Agreed Precedent taking
into account the Documentation Considerations, and limited to those set forth
below:

 

 

 

Affirmative covenants: The affirmative covenants will include delivery of
financial statements and other information; maintenance of existence; conduct of
business; payment of obligations; maintenance of properties, insurance; books
and records; inspection rights; compliance with laws; use of proceeds; and
additional guarantors.

 

 

 

Negative covenants: The negative covenants will include certain restrictions on
debt of non-guarantor subsidiaries, liens, fundamental changes, restricted
payments, affiliate transactions, and restrictive agreements.

 

 

 

Financial covenant: Commencing with the last day of the first full fiscal
quarter following the Closing Date, a maximum ratio of Consolidated Total Net
Debt (calculated net of cash and cash equivalents to the extent the use thereof
for the repayment of indebtedness is not prohibited by law or contract and in
accordance with the definition in the Existing Credit Agreement) to Consolidated
EBITDA of not greater than 6.50:1.00, with no step-downs. For the avoidance of
doubt, the component definitions of the financial covenant shall take into
account the Documentation Considerations.

 

 

Events of Default:

The Bridge Facility will include such events of default (and, as appropriate,
grace periods) as are usual and customary for financings

 

Exhibit A-9

--------------------------------------------------------------------------------


 

 

of this kind, taking into account the Documentation Considerations, and limited
to: failure to make principal payments when due and failure to pay interest,
fees and other amounts within five business days of due date; cross-default to
payment defaults on indebtedness in excess of an amount to be agreed, or to
other events if the effect is to accelerate such debt; noncompliance with
covenants (with notice and cure periods to be agreed); representations and
warranties materially incorrect when made or deemed made; bankruptcy/insolvency;
unsatisfied judgments or orders in each case in excess of an amount to be agreed
that are not covered by insurance within 60-day grace period; change of control;
ERISA; actual or asserted invalidity of guarantees or security documents (if
applicable).

 

 

Conditions Precedent to Borrowing:

The several obligation of each Lender to make, or cause an affiliate to make,
loans under the Bridge Facility on the Closing Date will be subject only to
(i) each of the conditions set forth in Annex I to this Term Sheet; (ii) the
accuracy of representations and warranties in all material respects (or, to the
extent otherwise qualified by materiality, in all respects), and (iii) delivery
of a customary notice of borrowing, subject in the case of clause (ii), to the
Funding Conditions Provisions (it being understood that, for the avoidance of
doubt, the failure of any representation or warranty (other than the Acquired
Entity Representations and the Specified Representations) to be true and correct
on the Closing Date (a) will constitute a default to the extent materially
incorrect when made and (b) will not constitute a failure of a condition
precedent to borrowing).

 

 

Assignments and Participations:

After the Closing Date, the Lenders may assign all of their loans under the
Bridge Facility, or a part of their loans in an amount of not less than $1.0
million, to their affiliates or one or more banks, financial institutions or
other entities that are Eligible Assignees (to be defined in the Loan Documents
but in any event to exclude the Borrower and subsidiaries of the Borrower) which
are reasonably acceptable to the Administrative Agent and (unless any default or
event of default is continuing) the Borrower; provided that such bank, financial
institution or other entity shall be deemed reasonably acceptable to the
Borrower if the Borrower does not otherwise reject such bank, financial
institution or other entity within 5 business days of the date on which approval
is requested; provided, further, that assignments made to another Lender, an
approved fund of a Lender, an affiliate of a Lender or of an Agent will not be
subject to the above minimum assignment amount and consent requirements. The
Lenders will also have the right to sell participations, subject only to
customary limitations on voting rights, in the Bridge Facility.

 

 

 

Assignments to affiliates of the Borrower (other than its subsidiaries) shall be
permitted subject to customary limitations to be mutually agreed.

 

Exhibit A-10

--------------------------------------------------------------------------------


 

Amendments and Required Lenders:

No amendment, modification, termination or waiver of any provision of the Loan
Documents will be effective without the written approval of Lenders holding more
than 50.0% of the aggregate amount of loans and commitments outstanding under
the Bridge Facility (collectively, the “Required Lenders”), except that (i) the
vote of each Lender directly and adversely affected thereby will be required
with respect to (A) reductions of principal, interest or fees, (B) extensions of
final maturity or any scheduled date for payment of principal, interest or fees,
and (C) the pro rata payment and sharing provisions, (ii) the consent of 100% of
the Lenders will be required with respect to (A) modifications to any of the
voting percentages and (B) releases of all or substantially all of the value of
the Guarantees, and (iii) customary protections for the Administrative Agent
will be provided.

 

 

Indemnity and Expenses:

The Bridge Facility will provide customary provisions relating to indemnity,
expense reimbursement and related matters taking into account the Documentation
Considerations.

 

 

Governing Law and Jurisdiction:

The Bridge Facility will provide that the Borrower and the Guarantors will
submit to the exclusive jurisdiction and venue of the federal and state courts
of the Borough of Manhattan and State of New York and will waive any right to
trial by jury. New York law will govern the Loan Documents.

 

 

Counsel to the Arranger and the Administrative Agent:

Simpson Thacher & Bartlett LLP.

 

Exhibit A-11

--------------------------------------------------------------------------------


 

ANNEX I

 

ADDITIONAL CONDITIONS PRECEDENT TO THE BRIDGE FACILITY

 

The availability of the Bridge Facility on the Closing Date is subject solely to
the following conditions precedent and the Conditions Precedent to Borrowing set
forth in the section entitled “Conditions Precedent to Borrowing” in the Term
Sheet:

 

1.                                      Concurrent Transactions:  The terms of
each of the Merger Agreements (including all exhibits, schedules, annexes and
other attachments thereto) and all related documents shall be reasonably
satisfactory to the Arranger (it being agreed that the draft Merger Agreements
dated August 9 provided to the Arranger are reasonably satisfactory to the
Arranger).  The Acquisition shall have been consummated or will be consummated
concurrently with the funding under the Bridge Facility in accordance with the
Merger Agreement; provided that no amendment, modification or waiver of any term
thereof or any condition to the Borrower’s or any of the Acquired Entities’
obligation to consummate the Acquisition thereunder (other than any such
amendment, modification, waiver or consent that is not materially adverse to the
interest of the Lenders) shall be made or granted, as the case may be, without
the prior written consent of the Arranger (it being understood that any change
in the aggregate cash consideration of the Acquisition in excess of 10% will be
deemed to be materially adverse to the interests of the Lenders and will require
the prior written consent of the Arranger).  There shall not exist (pro forma
for the Acquisition and the financing thereof, and giving effect to the
repayment and termination on the Closing Date of the Existing Credit Agreement
and the revolving credit facilities of the Acquired Entities in connection with
the Acquisition) any event of default under any material indebtedness of the
Borrower or its subsidiaries for borrowed money (other than the Loan Documents)
except to the extent any such default with respect to any such debt of an
Acquired Entity or any of its subsidiaries would not reasonably be expected to
result in an Acquired Entity Material Adverse Effect (it being understood that
the absence of a “change of control” under the existing debt securities of the
Acquired Entities and their subsidiaries shall not be a condition precedent to
the Bridge Facility).

 

2.                                      No Material Adverse Change.  Since
December 31, 2013, there shall not have occurred any change, effect, event or
occurrence that, individually or in the aggregate, has had, or would reasonably
be expected to have, an Acquired Entity Material Adverse Effect (as defined
below) with respect to any Acquired Entity.

 

“Acquired Entity Material Adverse Effect” means, when used with respect to each
Acquired Entity, any change, effect, event or occurrence that, individually or
in the aggregate, has had or would reasonably be expected to have a material
adverse effect on the business, financial condition or results of operations of
such Acquired Entity and its Subsidiaries, taken as a whole; provided, however,
that any adverse changes, effects, events or occurrences resulting from or due
to any of the following shall be disregarded in determining whether there has
been an Acquired Entity Material Adverse Effect:  (i) changes, effects, events
or occurrences generally affecting the United States or global economy, the
financial, credit, debt, securities or other capital markets or political,
legislative or regulatory conditions or changes in the industries in which such
Acquired Entity operates; (ii) the announcement or pendency of the applicable
Merger Agreement to which such Acquired Entity is a party (such Merger
Agreement, the “Applicable Merger Agreement”) or the transactions contemplated
by the Applicable Merger Agreement or, except specifically for purposes of the
representations and warranties made by the applicable parties in
Section 3.3(b) and Section 4.3(b) of the Applicable Merger Agreement and the
satisfaction of the closing conditions set forth in Article VI of the Applicable
Merger Agreement with respect to such

 

Exhibit A-12

--------------------------------------------------------------------------------


 

representations and warranties, the performance of the Applicable Merger
Agreement; (iii) any change in the market price or trading volume of the limited
liability company units, limited partnership interests, shares of common stock
or other equity securities of such Acquired Entity (it being understood and
agreed that the foregoing shall not preclude any party to this Commitment Letter
from asserting that any facts or occurrences giving rise to or contributing to
such change that are not otherwise excluded from the definition of Acquired
Entity Material Adverse Effect should be deemed to constitute, or be taken into
account in determining whether there has been, or would reasonably be expected
to be, an Acquired Entity Material Adverse Effect); (iv) acts of war, terrorism
or other hostilities (or the escalation of the foregoing) or natural disasters
or other force majeure events; (v) changes in any Laws or regulations applicable
to such Acquired Entity or applicable accounting regulations or principles or
the interpretation thereof; (vi) any legal proceedings commenced or threatened
by or involving any current or former member, partner or stockholder of such
Acquired Entity or any of its Subsidiaries (on their own or on behalf of such
Acquired Entity or any of its Subsidiaries) arising out of or related to the
Applicable Merger Agreement or the transactions contemplated by the Applicable
Merger Agreement; (vii) changes, effects, events or occurrences generally
affecting the prices of oil, gas, natural gas, natural gas liquids or other
commodities; (viii) any failure of a Person to meet any internal or external
projections, forecasts or estimates of revenues, earnings or other financial or
operating metrics for any period (it being understood and agreed that the
foregoing shall not preclude any party to this Commitment Letter from asserting
that any facts or occurrences giving rise to or contributing to such failure
that are not otherwise excluded from the definition of Acquired Entity Material
Adverse Effect should be deemed to constitute, or be taken into account in
determining whether there has been, or would reasonably be expected to be, an
Acquired Entity Material Adverse Effect) and (ix) the taking of any action
required by the Applicable Merger Agreement; provided, however, that changes,
effects, events or occurrences referred to in clauses (i), (iv), (v) and
(vii) above shall be considered for purposes of determining whether there has
been or would reasonably be expected to be an Acquired Entity Material Adverse
Effect if and to the extent such changes, effects, events or occurrences has had
or would reasonably be expected to have a disproportionate adverse effect on
such Acquired Entity and its Subsidiaries, taken as a whole, as compared to
other companies of similar size operating in the industries in which such
Acquired Entity and its Subsidiaries operate.  Unless otherwise defined herein
or elsewhere in the Commitment Letter, capitalized terms used in this definition
have the meanings assigned to them in the Applicable Merger Agreement.

 

3.                                      Payment of Indebtedness.  All term loans
outstanding under the Existing Credit Agreement shall be repaid in full pursuant
to customary payoff documentation, including evidence of the release of any
liens granted in connection therewith.

 

4.                                      Financial Statements.  The Arranger
shall have received (i) unqualified audited financial statements of the Borrower
and its consolidated subsidiaries for each of the three fiscal years ending more
than 90 days prior to the Closing Date, (ii) unaudited financial statements of
the Borrower and its consolidated subsidiaries for any quarterly interim period
or periods of the Borrower ending more than 45 days prior to the Closing Date,
together with unaudited financial statements for the corresponding period of the
prior year (all of which shall have been reviewed by the independent accountants
for the Borrower as provided in the Statement on Auditing Standards No. 100) and
(iii) customary pro forma financial statements, in each case contemplated by
clauses (i) and (ii), meeting the applicable requirements of Regulation S X.

 

5.                                      Patriot Act.  The Administrative Agent
and the Arranger shall have received at least 3 business days prior to the
Closing Date all documentation and other information about the Borrower and the
Guarantors as required by regulatory authorities under applicable “know your
customer” and

 

Exhibit A-13

--------------------------------------------------------------------------------


 

anti-money laundering rules and regulations, including without limitation the
PATRIOT Act, to the extent reasonably requested by any Lender to the
Administrative Agent and conveyed by the Administrative Agent to the Borrower in
writing at least 10 days prior to the Closing Date.

 

6.                                      Loan Documents.  The execution and
delivery of (i) definitive documentation for the Bridge Facility (the “Loan
Documents”) consistent with the Term Sheet subject to the Funding Conditions
Provisions, and (ii) customary legal opinions, customary evidence of
authorization, customary officer’s certificates, good standing certificates (to
the extent applicable) and a solvency certificate of the Borrower’s chief
financial officer (certifying that, after giving effect to the Transactions, the
Borrower and its subsidiaries on a consolidated basis are solvent).

 

7.                                      Fees and Expenses.  All fees required to
be paid on the Closing Date pursuant to certain fee letters and all reasonable
out-of-pocket expenses required to be paid on the Closing Date, to the extent
invoiced at least two business days prior to the Closing Date, shall, upon the
initial borrowing under the Bridge Facility, have been, or shall concurrently
be, paid (which amounts may be offset against the proceeds of the Bridge
Facility).

 

8.                                      Marketing Period.  The Arranger shall
have been afforded a period of at least 45 consecutive days (excluding certain
market holiday related “blackout periods”) following the execution date of the
Commitment Letter to syndicate the Bridge Facility prior to the Closing Date.

 

Exhibit A-14

--------------------------------------------------------------------------------